t c memo united_states tax_court mitra h salmassi petitioner v commissioner of internal revenue respondent docket no 20091-05l filed date mitra h salmassi pro_se kaelyn j romey for respondent memorandum opinion halpern judge this case is before the court to review a determination the determination by respondent’s appeals_office appeals to proceed with the collection of petitioner’s federal_income_tax liabilities for and we review the determination pursuant to sec_6320 and sec_6330 while petitioner checked the box on the petition indicating that the petition was for redetermination of a deficiency clearly this action concerns a collection action and continued all section references are to the internal_revenue_code_of_1986 as amended and as applicable to this case and all rule references are to the tax_court rules_of_practice and procedure some facts have been stipulated and are so found the stipulation of facts with attached exhibits is incorporated herein by this reference background petitioner assigns error to the determination on the basis that in making the determination appeals failed to address the issue of over dollar_figure in capital losses that i have incurred since tax_year clearly there is ‘doubt as to liability’ pursuing collections would violate the law and my rights according to ‘effective tax_administration ’ at both the beginning and end of the trial the court endeavored to clarify the basis of petitioner’s assignments of error we summarized our understanding of petitioner’s claims as follows the appeals employee assigned to her case abused her discretion by rejecting petitioner’s collection alternatives for the years in issue in considering her ability to pay the appeals employee failed to take into account unrealized losses on securities that petitioner owned she failed to allow petitioner to deduct or otherwise take into account for any of the years in issue her net_capital_loss of dollar_figure and continued we shall treat it as such she should have relieved petitioner of failure-to-pay penalties for the years in issue at trial petitioner’s testimony was brief dealing mostly with a decline in the value of her stock portfolio she called no witnesses and she offered one document which because of respondent’s relevance objection we did not receive into evidence respondent did not question petitioner and he called no witnesses of his own we set a briefing schedule requiring seriatim briefs with respondent to go first we explained to petitioner that in her brief she would be able to respond to respondent’s brief and to raise any additional arguments she wished to raise petitioner agreed that she was satisfied to proceed that way respondent filed an opening brief of pages requesting proposed findings_of_fact and addressing petitioner’s claims as summarized by the court at trial petitioner filed an answering brief of one page plus cover sheet in which she describes her loss of employment in and the challenge since that time of living on savings in a declining securities market she states that in the spring of she took a large distribution from her retirement account to pay down her credit card debt of over dollar_figure she further states that in the spring of this year she took another large distribution in order to rebuild an investment portfolio and to prepare for upcoming expenses including exploring employment and business opportunities and a possible home purchase discussion at the conclusion of the trial we instructed petitioner as to her briefing rights ie to respond to respondent’s brief and to raise any additional arguments she wished to raise our instruction reflected the requirements of rule e addressing the form and content of briefs petitioner agreed to proceed in that fashion in her brief petitioner has argued only the hardship of complying with her tax obligations therefore we deem petitioner to have abandoned other arguments supporting her assignments of error see 121_tc_308 if an argument is not pursued on brief we may conclude that it has been abandoned among respondent’s proposed findings_of_fact are the following we paraphrase during the course of the proceedings leading to the determination petitioner submitted an offer-in- compromise as an alternative to respondent’s collection action viz respondent filed a notice_of_federal_tax_lien nftl the offer-in-compromise was accompanied by an internal_revenue_service form 433-a collection information statement for wage earners and self-employed individuals the form 433-a shows an investment account balance of dollar_figure and a charles schwab account balance of dollar_figure the appeals employee assigned to petitioner’s case determined that petitioner had the ability to pay her tax_liabilities in full from accessible income in checking accounts and by liquidating assets petitioner makes no objection to those proposed findings and we so find see rule e the nftl shows an unpaid balance of tax for the years in issue of dollar_figure from the form 433-a we can determine that the sum of petitioner’s investment and charles schwab accounts was dollar_figure even taking into account liabilities of dollar_figure that petitioner listed on the form 433-a petitioner had sufficient assets that could be liquidated dollar_figure dollar_figure - dollar_figure that we agree with the appeals employee’s conclusion that petitioner had the ability to pay her tax_liabilities in full the appeals employee did not abuse her discretion in deciding that petitioner could pay her tax_liabilities nor in making the determination did appeals abuse its discretion see 114_tc_176 where the validity of the underlying tax_liability is not properly at issue the court will review the commissioner’s administrative determination for abuse_of_discretion to reflect the foregoing decision will be entered for respondent
